Fourth Court of Appeals
                                San Antonio, Texas
                                     August 20, 2020

                                   No. 04-20-00106-CV

SINKIN & BARRETTO, P.L.L.C. and Stephanie Bandoske as Personal Representative of the
                Estate of Arthur Gregory Augustine, Deceased,
                                  Appellants
                                      v.
             Martha MCCRACKEN and Cohesion Properties, Ltd.,
                                  Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-00637
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER

       Appellees’ brief was due on August 18, 2020. See TEX. R. APP. P. 38.6(b). Before the
due date, Appellees filed an unopposed motion for a thirty-day extension of time to file
Appellees’ brief.
       Appellees’ motion is GRANTED. Appellees’ brief is due on September 17, 2020.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court